Title: To Benjamin Franklin from Isaac Norris, 24 November 1757
From: Norris, Isaac
To: Franklin, Benjamin


Benja Franklin
Novr 24th 1757
The above is a Copy of my last. I have Since received two letters of the 23d (a Copy, the Original not Come To Hand) and 30th August. We are all extreamly well pleas’d With your Safe arrival there and the Continuence of your Health. Your Conduct I never doubted, but if it is necessary To Say any thing upon it I think you have acted With great Judgment in the Interviews with the Proprietors and the Exclusion of JFP from your Consultations and pray remember me To Billy. I have his manly performance in the Citizen. The Manner of appearing is extreamly well Judged. I have returned him my Thanks, for his Books in a letter to RP, and would write To him, if that becomes necessary, He knows I have a great regard for him: and I know he will be acquainted With all I have To Say on account of the Province under your Address.
But the little Time I have, ought To make me very laconick. J. Hughs is at Wyoming, Endeavouring to Effect the Engagements of the Government to the Indians, Tho Cloggd in his Commission with Two Companions not very agreeable; but the third of his own chusing; we hear very little from him as he is out of the Post road; but he went with So hearty an Inclination that we are well Assured, He will do every thing in his power. I hope J Galloway, or Some body Else may have wrote of the Difficulties he met with in his Commission for I dare not begin upon them. The N Castle Assembly, have met, made a Speech—continued their Militia law—Struck 20,000 Out of the Interest—of which I am informed they gave £4,000—and adjourned: I am told by the Author, there is an answer to that Speech To appear in This days paper, but I have not Seen it. The Same Gentleman informs me, That he has it from Good hands, That the Governor is inclined to Agree with the Assembly, if they Shew the least inclination, which no doubt they will Chearfully Comply with, in every thing Consistant With their Trust; I Should not be Surprisd at this Conduct, for he is not well used (To Say the least) by those he has Confided in, but what he may think he has in his power I Cannot tell. The Instructions are very particular we have Too much occasion To know, and if besides what we do know, there Should be the Same Instruction (as To Sir W. Keith) That where they had not particularly provided, He Should be guided by the Opinion of the Council, or prehaps by particular members of it; in what Can he do: I Pitty his Situation, on many accounts, which you will hear from others, but for what relates To the Publick; I will assist him in every Honourable Inclination To render himself and the People under his Government Easy and Safe. Our Hundred Thousand Pound is Expended; about £8000 of which is laid out in Barracks, near finished, at the Upper End of the Town; After being driven off, the lot you once tho’t of for the Hospital; where they had dug the Cellers, and begun to lay the foundation, at the Expence of about £150, what will become of this poor lot at last? Our Indian Trade Bill has been repeatedly refused, tho’ we had made Concessions, which we aprehended would have Secured its passage. However the Governor has agreed To take a £1000 Stock Out of the £100,000, and with that Sum the Commissioners have Sent up Goods To Shamokin, under the Care of John Carson, Towards Supplying the imediate necessities of our Indian Allies; you will find very few Incursions of the Indians for Some time past; if we would by any means Consolidate the Easton Peace; the Indians at Wyoming; would be a very natural Barrier, and all who were at that Treaty were Witnesses, that never any people, did or Could Come with more hearty dispositions to Confirm a lasting Peace, Than Those Savages, as they are calld: but from the different Conduct of the Managers of that Conferance, in behalf of this Government and of the Indians, I fear, the Name is, as the lawyers Call it: Ambu[s]catory; I am writing very late, and must Send in the Morning, So that I will only desire you, to Take the trouble of getting me a Telescopial Telescope; of 24 feet, my Friend R. Charles will pay; and I will be obliged if W F would Collate a list of the Names, of the City lots, with Names, in the letter from W Penn to the Society, in the American library given by W. Kennet p: 140, which may be of use here, and not much Trouble. He may remember, I mentiond it to him at fair hill, but I give him this further memorandum. I am Dear Friend Your Affectionate friend
I N
